Citation Nr: 1415399	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-34 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides and/or white phosphorous.

2. Entitlement to service connection for heart disease, claimed as due to exposure to herbicides and/or white phosphorous.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) at the RO in January 2013.  Transcript of this hearing is associated with the claims file.   

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through May 2013, which were considered by the agency of original jurisdiction (AOJ) in the August 2012 rating decision, October 2012 statement of the case, and May 2013 supplemental statement of the case, and the Veteran's representative's January 2014 Informal Hearing Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1. The Veteran was not present on the landmass or the inland waters of Vietnam during service, and exposure to herbicides during his service is not otherwise shown.

2. Diabetes mellitus, type II, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

3. Heart disease is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2. The criteria for service connection for heart disease have not been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2012 letter, sent prior to the initial unfavorable decision issued in August 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in May 2013 with respect to the issues decided herein.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Veteran also offered testimony before a DRO at an RO hearing in January 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2013 hearing, the DRO noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences and exposures he alleges resulted in his diabetes mellitus and heart disease, to include the circumstances regarding his alleged exposure to herbicides and white phosphorous.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding records and a question regarding the relationship between the Veteran's alleged exposure to white phosphorous and his current disorders, the DRO subsequently obtained additional VA treatment records and ordered a VA examination, which was conducted in May 2013, so as to determine the nature and etiology of the Veteran's claimed disorders.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of his claims.

II. Analysis

The Veteran contends that he is entitled to service connection for diabetes mellitus, type II, and heart disease as a result of alleged in-service exposure to herbicides and white phosphorous during his service aboard the USS Orleck and USS Saint Paul.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include cardiovascular-renal disease and diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Certain diseases, to include diabetes mellitus type II and ischemic heart disease, which includes coronary artery disease, shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. 
§ 3.307(d)  are satisfied. 38 C.F.R. § 3.309(e).

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the Veteran has current diagnoses of diabetes mellitus, type II, and heart disease.  With respect to the latter disorder, the record specifically shows a diagnosis of coronary artery disease, status post-coronary artery bypass graft.  Therefore, the remaining inquiry is whether such disorders are related to the Veteran's military service. 

In this case, the Board finds that the Veteran was not present on the landmass or the inland waters of Vietnam during service and, therefore, is not presumed to have been exposed to herbicides.  While the Veteran claimed that he swam in the Da Nang harbor, he also admitted that he never set foot in Vietnam.  Rather, the Veteran's primary contention is that he was exposed to herbicides while he was serving aboard the USS Orleck and USS Saint Paul.  However, he has not indicated that either of the ships served in the brown waters of Vietnam.  Rather, he has contended that the ships, especially USS Orleck, were very close to the shore of Vietnam.  He specifically stated that one "could almost spit to shore when [he] was on the [Orleck]."  Finally, the Veteran asserted that, while on USS Orleck, they went up a channel, indicating that he may have been in the inland waterways of Vietnam.  However, there is nothing in the record to corroborate this statement.

The Board acknowledges the Veteran's contention, which essentially is that he should be presumed to have been exposed to herbicides because the ships were in close proximity to land areas where herbicides were used.  Given that 38 C.F.R. 
§ 3.307(a)(6)(iii) and Haas require him to have set foot on Vietnamese soil or have navigated "brown" inland waters to qualify, however, this scenario is insufficient to establish presumptive exposure to herbicides.  A "ships list" identifying the Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents state that USS Orleck operated on Mekong River Delta during July 1969.  Moreover, the same list shows that USS Saint Paul was anchored in Da Nang Harbor in 1969 and 1970, and during that time, small boats were sent ashore at various times.  The Veteran's DD-214, however, reflects that he left service in September 1967.  Because USS Orleck and USS Saint Paul were listed as being in Vietnam waterways (i.e., "brown water") after the Veteran left service, he cannot establish exposure to herbicides while he was on the two ships by the mere fact that the ships were close to the shore.  As such, absent qualifying service in Vietnam, the Board finds that there is no basis for awarding presumptive service connection for diabetes mellitus or coronary artery disease due to herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran also contends that he has been exposed to herbicides due to Air Force spraying.  However, a May 2009 Memorandum issued by the Department of the Army stated that the Joint Services Records Research Center (JSRRC) could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  The same memorandum also noted that there was no evidence which indicated that Navy or Coast Guard ships transported tactical herbicides from the U.S. to Vietnam, or that the ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  As a result, there is no corroborating evidence in the record demonstrating that the Veteran has been exposed to herbicides.   

In light of the fact that official service department records do not corroborate the Veteran's statements regarding his exposure to herbicides and, in fact, outright contradict them, the Board finds the Veteran's statements in this regard are not credible  See Caluza, supra (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

Furthermore, the record fails to show that the Veteran manifested diabetes mellitus or cardiovascular-renal disease to a degree of 10 percent within the one year following his service discharge in September 1967.  In this regard, the evidence of record shows that the Veteran was not diagnosed with coronary artery disease until 2000, and with diabetes mellitus, type II, until 2009.  Moreover, he has not alleged a continuity of symptomatology of such diseases.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for such chronic diseases.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309; Walker, supra.   

The Board has also considered whether the Veteran is entitled to service connection for diabetes mellitus type II and heart disease on a direct basis.  In this regard, he has alleged that such diseases are the result of exposure to white phosphorous during his service.  

The Veteran's STRs are negative for any complaints, treatment, or diagnoses referable to his claimed diseases.  Moreover, at his September 1967 separation examination, the Veteran was clinically evaluated as normal and no defects or diagnoses were noted.  Additionally, as indicated previously, post-service medical records reflect that the Veteran was not diagnosed with the diabetes mellitus or coronary artery disease until many years after service, i.e., 2009 and 2000, respectively.  

However, the Veteran is competent to report that he was exposed to white powder from the artillery while firing at the shore.  Therefore, he was afforded a VA examination in May 2013 in order to determine whether his diabetes mellitus and heart disease are related to such in-service exposure to white phosphorous.  At such time, the examiner interviewed the Veteran, reviewed of the record, and conducted a physical examination.  Thereafter, he offered an opinion that the Veteran's diabetes mellitus, type II, and coronary artery disease were not related to white phosphorous exposure in service.  In this regard, the examiner noted that he reviewed the medical literature extensively, especially documentation from the Agency for Toxic Substances Registry from the Center for Disease Control, but could not find any positive evidence or any remote associations between white phosphorous exposure and heart disease and diabetes.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the May 2013 VA examiner's opinion.

In contrast, the Veteran has alleged that his diabetes mellitus and heart disease are related to in-service exposure to white phosphorous.  In this regard, while he is competent to describe such exposure, he is not competent, as a lay person, to link his disorders to such in-service exposure.  Specifically, the question of causation in this case involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such opinion requires knowledge of how white phosphorous impacts the body's endocrine and cardiovascular systems.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.

In light of the above, the Board finds that service connection for diabetes mellitus, type II, and heart disease is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

ORDER

Service connection for diabetes mellitus, type II, is denied. 

Service connection for heart disease is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


